DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 05/29/2021 have been fully considered but they are not persuasive.
Applicant on pages 11-12 of the Remarks argued that “Youn does not teach, suggest, or disclose at least the feature of: “refrain the UE from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network in response to the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3GPP access network and the non-3GPP access network.”
In page 3, the Office Action alleged that paragraphs [0423]-[0427] of Youn disclose the claimed features of the present application. Applicant respectfully disagrees.
In paragraph [0423], Youn specifically discloses: “The mobility restriction is applied to only 3GPP access, but is not applied to non-3GPP access’. Although paragraphs [0426]-[0427] of Youn teaches that the mobility restriction may include various information, such as forbidden RAT(s), forbidden area(s), and allowed/not-allowed service area(s), but the restriction is applied to 3GPP access only.


Examiner respectfully disagrees with the argument. Contrary to the Applicant’s assertion, Youn et al. (U.S. 2018/0376384 A1) discloses obtaining information indicating that the UE is not allowed to access a 3GPP core network over which one or both or none of the 3GPP access network and the non-3GPP access network (i.e. receiving, by the UE from the core network, an information comprising a Registration Reject message in par. [0424], [0380]-[0383], [0385], Fig. 13, wherein the core network of a mobile communication system for the 3GPP LTE system comprising 3GPP access network and the non-3GPP access network in par. [0111], [0114], Fig. 1), and refrain the UE from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network in response to the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3GPP access network and the non-3GPP access network, (i.e. performing, by a UE a mobility restriction by restricting an access to a 3GPP network based on information 
The current Specification disclosed that “IE included in a Registration Accept message, which is set to a value to indicate "3GPP access allowed only", "non-3GPP access allowed only", or "both 3GPP access and non-3GPP access allowed", then the UE is refrained/stopped from accessing the 3GPP core network over the non-3GPP access network, the 3GPP access network, or none of the non-3GPP access network and the 3GPP access network, respectively”. (Spec: par. [0056]). 
Thus, UE is not allowed to access a network over the 3GPP access network, or the non-3GPP access network or both the 3GPP access network and the non-3GPP access
Thus, Youn’s disclosure of performing, by a UE a mobility restriction by restricting an access to a 3GPP network based on information received from a core network comprising mobility restrictions defined by 3GPP RAT(s) whose access for a UE is/are not permitted is a reasonable interpretation for refraining the UE from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network in response to the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3GPP access network and the non-3GPP access network , as recited in claim 1.

Applicant on pages 13-14 of the Remarks argued that “Youn does not teach, suggest, or disclose at least the feature of: “accessing the 3GPP core network over the 
In page 3, the Office Action alleged that paragraphs [0423]-[0427] of Youn disclose the claimed features of the present application. Applicant respectfully disagrees.
In paragraph [0423], Youn specifically discloses: “Zhe mobility restriction is applied to only 3GPP access, but is not applied to non-3GPP access”. Although paragraphs [0426]-[0427] of Youn teaches that the mobility restriction may include various information, such as forbidden RAT(s), forbidden area(s), and allowed/not-allowed service area(s), but the restriction is applied to 3GPP access only.
In contrast, in the present application, the obtained information indicates that the UE is not allowed to access a 3GPP core network over which one or both or none of the 3GPP access network and the non-3GPP access network. That is, the restriction indicated by the obtained information may apply to non-3GPP access. Specifically, the UE is allowed to access the 3GPP core network over the one or both of the 3GPP access network and the non-3GPP access network which is or are not indicated in the obtained information. Thus, Youn clearly fails to disclose, suggest, or teach the claimed features of claim 11”.

Examiner respectfully disagrees with the argument. Contrary to the Applicant’s assertion, Youn et al. (U.S. 2018/0376384 A1) discloses obtaining information indicating that the UE is not allowed to access a 3GPP core network over which one or both or none of the 3GPP access network and the non-3GPP access network (i.e. receiving, by 
The current Specification disclosed that “IE included in a Registration Accept message, which is set to a value to indicate "3GPP access allowed only", "non-3GPP access allowed only", or "both 3GPP access and non-3GPP access allowed", then the UE is refrained/stopped from accessing the 3GPP core network over the non-3GPP access network, the 3GPP access network, or none of the non-3GPP access network and the 3GPP access network, respectively”. (Spec: par. [0056]). 
Thus, UE is not allowed to access a network over the 3GPP access network, or the non-3GPP access network or both the 3GPP access network and the non-3GPP access
Thus, Youn’s disclosure of performing, by a UE a mobility restriction by restricting an access to a 3GPP network based on information received from a core network .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. (U.S. 2018/0376384 A1).
With respect to claim 1, Youn discloses a User Equipment (UE) (i.e. User Equipment (UE) in par. [0835], Fig. 33), comprising: 
a wireless transceiver (i.e. RF module 3335 comprising one or more antennas represents wireless transceiver in par. [0835], [0831], Fig. 33), configured to perform wireless transmission and reception to and from one or both of a 3rd Generation 
a controller (i.e. processor 3310 represents controller in par. [0835], Fig. 33), configured to obtain information indicating that the UE is not allowed to access a 3GPP core network over which one or both or none of the 3GPP access network and the non-3GPP access network (i.e. receiving, by the UE from the core network, an information comprising a Registration Reject message in par. [0424], [0380]-[0383], [0385], Fig. 13, wherein the core network of a mobile communication system for the 3GPP LTE system comprising 3GPP access network and the non-3GPP access network in par. [0111], [0114], Fig. 1), and refrain the UE from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network in response to the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3GPP access network and the non-3GPP access network, (i.e. performing, by a UE a mobility restriction by restricting an access to a 3GPP network based on information received from a core network comprising mobility restrictions defined by 3GPP RAT(s) whose access for a UE is/are not permitted in par. [0424], [0423], [0426], [0427], [0383], Fig. 13). 
 

With respect to claim 4, Youn discloses the UE of claim 1. Youn further discloses the UE, wherein the information is obtained from a response message of a registration procedure (i.e. a Registration Reject message is obtained from a response message of a registration procedure in par. [0380]-[0383], [0745], Fig. 13, Fig. 25) or a configuration update command received from the 3GPP core network, or from subscription data stored in the UE. 
 
With respect to claim 6, Youn discloses the UE of claim 4. Youn further discloses the UE, wherein the response message is a Registration Accept message of a 5G Mobility Management (MM) Registration procedure (i.e. a response message is a Registration Accept message of a 5G Mobility Management (MM) Registration procedure in par. [0015], [0373], [0380], Fig. 13), and the information is a 5G registration result (wherein a 5G registration result comprises an indicating of the restriction or allowance of an access to a network in par. [0380]-[0383], [0014]). 

With respect to claim 11, Youn discloses a method for handling access type restriction information, executed by a UE communicatively connected to a 3rd Generation Partnership Project (3GPP) core network over one or both of a 3GPP access network and a non-3GPP access network (i.e. UE simultaneously connected to and capable of communication via 3GPP connection network and/or non-3GPP connection network in par. [0119],[0239],[0359]-[0361], Fig. 1, wherein 3GPP access network includes, for example, UTRAN and/or GERAN and non-3GPP network 
obtaining information indicating that the UE is not allowed to access the 3GPP core network over which one or both or none of the 3GPP access network and the non-3GPP access network from a response message of a registration procedure or a configuration update command received from the 3GPP core network, or from subscription data stored in the UE (i.e. receiving, by the UE from the core network, an information comprising a Registration Reject message of a registration procedure in par. [0424], [0380]-[0382], [0385], Fig. 13, wherein the core network of a mobile communication system for the 3GPP LTE system comprising 3GPP access network and the non-3GPP access network in par. [0111], [0114], Fig. 1); and 
refraining the UE from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network in response to the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3GPP access network and the non-3GPP access network (i.e. performing, by a UE a mobility restriction by restricting an access to a 3GPP network based on information received from a core network comprising mobility restrictions defined by 3GPP RAT(s) whose access for a UE is/are not permitted in par. [0424], [0423], [0426], [0427], [0383], Fig. 13).

With respect to claim 14, Youn discloses the method of claim 11. Youn further discloses the method, wherein the information is obtained from a response message of a registration procedure (i.e. a Registration Reject message is obtained from a 
With respect to claim 16, Youn discloses the method of claim 14. Youn further discloses the method, wherein the response message is a Registration Accept message of a 5G Mobility Management (MM) Registration procedure (i.e. a response message is a Registration Accept message of a 5G Mobility Management (MM) Registration procedure in par. [0015], [0373], [0380], Fig. 13), and the information is a 5G registration result (wherein a 5G registration result comprises an indicating of the restriction or allowance of an access to a network in par. [0380]-[0383], [0014]).


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. 2018/0376384 A1) in view of Watanabe et al. (U.S. 2015/0245408 A1).
With respect to claim 2, Youn discloses the UE, wherein the refraining of the UE from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network comprises: disabling an N1 mode capability of the UE for the indicated one or both of the 3GPP access network and the non-3GPP access network.

Watanabe discloses the UE, wherein the refraining of the UE from accessing the 3GPP ore network over the indicated one or both of the 3GPP access network and the non-3GPP access network comprises: disabling an N1 mode capability of the UE for the indicated one or both of the 3GPP access network and the non-3GPP 
access network (i.e. performing, by UE, control of terminating a control signaling exchanged with the wireless access network N1 and the mobile core network N2 and performing control of releasing a 3GPP bearer in par. [0036], [0004], Fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refrain from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network comprises by disabling an N1 mode capability of the UE for the indicated one or both of the 3GPP access network and the non-3GPP access network in order to improve efficiency of the system, by providing a suppressed consumption of the resource when providing a service to a mobile station as taught by Watanabe (Watanabe: par. [0091]). 

With respect to claim 12, Youn discloses the method, wherein the refraining of the UE from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network comprises: disabling an N1 mode capability of the UE for the indicated one or both of the 3GPP access network and the non-3GPP access network.

Watanabe discloses the method, wherein the refraining of the UE from accessing the 3GPP ore network over the indicated one or both of the 3GPP access network and the non-3GPP access network comprises: disabling an N1 mode capability of the UE for the indicated one or both of the 3GPP access network and the non-3GPP 
access network (i.e. performing, by UE, control of terminating a control signaling exchanged with the wireless access network N1 and the mobile core network N2 and performing control of releasing a 3GPP bearer in par. [0036], [0004], Fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refrain from accessing the 3GPP core network over the indicated one or both of the 3GPP access network and the non-3GPP access network comprises by disabling an N1 mode capability of the UE for the indicated one or both of the 3GPP access network and the non-3GPP access network in order to improve efficiency of the system, by providing a suppressed consumption of the resource when providing a service to a mobile station as taught by Watanabe (Watanabe: par. [0091]). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. 2018/0376384 A1) in view of 3rd Generation Partnership Project (3GPP) TS 24.501 (version 1.0.0, dated 03-2018). 
With respect to claim 3, Youn discloses the UE of claim 1.  Youn does not disclose the UE, wherein the controller is further configured to perform the following in response to the 3GPP core network being a 5G Core Network (5GCN) and the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3 GPP access network and the non-3GPP access network: setting a 5GS update status to “5U3 ROAMING NOT ALLOWED”; and deleting a 5G Globally Unique Temporary UE Identity (GUTI), a last visited registered Tracking Area Identity (TAI), a TAI list, and a Key Set Identifier for Next Generation Radio Access Network (ngKSI).

3rd Generation Partnership Project (3GPP) TS 24.501 discloses performing the following in response to the 3GPP core network being a 5G Core Network (5GCN) and the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3 GPP access network and the non-3GPP access network (i.e. in response to the 3GPP core network being a 5G Core Network (5GCN) and the information comprising a REJECT message indicating that UE is not allowed to access the network; see section 5.6.1.5):
setting a 5GS update status to “5U3 ROAMING NOT ALLOWED” (i.e. set the 5GS update status to 5U3 ROAMING NOT ALLOWED; see section 5.6.1.5, #8); and 
see section 5.6.1.5, #8 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a 5GS update status to “5U3 ROAMING NOT ALLOWED” and to delete a 5G Globally Unique Temporary UE Identity (GUTI), a last visited registered Tracking Area Identity (TAI), a TAI list, and a Key Set Identifier for Next Generation Radio Access Network (ngKSI) in order to efficiently control UE’s radio transceiver for a specific radio access technology by deactivating it based on the 5GMM cause value received in the REJECT message, as taught by 3rd Generation Partnership Project (3GPP) TS 24.501 (3rd Generation Partnership Project (3GPP) TS 24.501: see section 5.6.1.5).

With respect to claim 13, Youn discloses the method of claim 11.  Youn does not disclose the method, wherein the controller is further configured to perform the following in response to the 3GPP core network being a 5G Core Network (5GCN) and the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3 GPP access network and the non-3GPP access network: setting a 5GS update status to “5U3 ROAMING NOT ALLOWED”; and deleting a 5G Globally Unique Temporary UE Identity (GUTI), a last visited registered Tracking Area Identity 

3rd Generation Partnership Project (3GPP) TS 24.501 discloses performing the following in response to the 3GPP core network being a 5G Core Network (5GCN) and the information indicating that the UE is not allowed to access the 3GPP core network over one or both of the 3 GPP access network and the non-3GPP access network (i.e. in response to the 3GPP core network being a 5G Core Network (5GCN) and the information comprising a REJECT message indicating that UE is not allowed to access the network; see section 5.6.1.5):
setting a 5GS update status to “5U3 ROAMING NOT ALLOWED” (i.e. set the 5GS update status to 5U3 ROAMING NOT ALLOWED; see section 5.6.1.5, #8); and 
deleting a 5G Globally Unique Temporary UE Identity (GUTI), a last visited registered Tracking Area Identity (TAI), a TAI list, and a Key Set Identifier for Next Generation Radio Access Network (ngKSI) (i.e. deleting any 5G-GUTI, last visited registered TAI, TAI list and ngKSI; see section 5.6.1.5, #8 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a 5GS update status to “5U3 ROAMING NOT ALLOWED” and to delete a 5G Globally Unique Temporary UE Identity (GUTI), a last visited registered Tracking Area Identity (TAI), a TAI list, and a Key Set Identifier for Next Generation Radio Access Network (ngKSI) in order to efficiently control UE’s radio transceiver for a specific radio access technology by deactivating it based on the 5GMM .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. 2018/0376384 A1) in view of Kim et al. (U.S. 2014/0355417 A1). 
With respect to claim 5, Youn discloses the UE of claim 4. Youn further discloses the UE wherein the response message is a Registration Reject message of a 5G Mobility Management (MM) Registration procedure, and the information is a 5GMM cause, and the controller is further configured to enter a 5GMM-DEREGISTERED state in response to the information indicating that the UE is not allowed to access the 3GPP core network over one of the 3GPP access network and the non-3GPP access network (i.e. UE enters a DEREGISTERED state in response to receiving, by UE, a Registration Reject message of a 5G Mobility Management (MM) Registration procedure in par. [0380]-[0383], [0745], Fig. 13, Fig. 25; wherein the Registration Reject message is the message of 5G Mobility Management (MM) Registration procedure and the information is a 5GMM cause in par. [0774]; wherein an access to a 3GPP network is restricted based on information received from a core network comprising mobility restrictions defined by 3GPP RAT(s) whose access for a UE is/are not permitted in par. [0424], [0423], [0426]). 

Youn does not disclose resettting a registration attempt counter in response to a Registration Reject message.

Kim discloses resetting a registration attempt counter in response to the information indicating that UE is not allowed to access to access the 3GPP core network (i.e. resetting an attach attempt counter in par. [0225], [0014], [0118]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reset a registration attempt counter in response to the information indicating that UE is not allowed in order to efficiently process an access signaling request when the signaling request is rejected, as taught by Kim (Kim :par. [0003]).

With respect to claim 15, Youn discloses the method of claim 14. Youn further discloses the method, wherein the response message is a Registration Reject message of a 5G Mobility Management (MM) Registration procedure, and the information is a 5GMM cause, and the controller is further configured to enter a 5GMM-DEREGISTERED state in response to the information indicating that the UE is not allowed to access the 3GPP core network over one of the 3GPP access network and the non-3GPP access network (i.e. UE enters a DEREGISTERED state in response to receiving, by UE, a Registration Reject message of a 5G Mobility Management (MM) Registration procedure in par. [0380]-[0383], [0745], Fig. 13, Fig. 25; wherein the Registration Reject message is the message of 5G Mobility Management (MM) Registration procedure and the information is a 5GMM cause in par. [0774]; wherein an access to a 3GPP network is restricted based on information received from a core 

Youn does not disclose resettting a registration attempt counter in response to a Registration Reject message.

Kim discloses resetting a registration attempt counter in response to the information indicating that UE is not allowed to access to access the 3GPP core network (i.e. resetting an attach attempt counter in par. [0225], [0014], [0118]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reset a registration attempt counter in response to the information indicating that UE is not allowed in order to efficiently process an access signaling request when the signaling request is rejected, as taught by Kim (Kim :par. [0003]).


Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. 2018/0376384 A1) in view of Gupta et al. (U.S. 2018/0063774 A1).
With the respect to claim 7, Youn discloses the UE of claim 4.  However, Youn does not explicitly disclose the UE, wherein the subscription data is a Universal Subscriber Identity Module (USIM) file. 

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for subscription data to include a Universal Subscriber Identity Module (USIM) file in order to improve efficiency of system by allowing a mobile communication device to skip scans of the other RATs supported by the mobile communication device based on subscription information stored, which may save power and time, and thus prevent unnecessary scans over RATs as taught by Gupta (Gupta: par. [0058], [0023]).

With the respect to claim 8, Youn discloses the UE of claim 4.  However, Youn does not explicitly disclose the UE, wherein the controller is further configured to store the information in a Universal Subscriber Identity Module (USIM) or a memory, in response to the information being obtained from the response message or the configuration update command 
Gupta discloses a UE, wherein the controller is further configured to store the information in a Universal Subscriber Identity Module (USIM) or a memory, in response to the information being obtained from the response message (i.e. in response to information being obtained from the response message, storing the information in a Universal Subscriber Identity Module (USIM) in par. [0045], [0046], Fig. 3).  or the configuration update command.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the information in a Universal Subscriber Identity Module (USIM), in response to the information being obtained from the response message in order to improve efficiency of system by allowing a mobile communication device to skip scans of the other RATs supported by the mobile communication device based on subscription information stored, which may save power and time, and thus prevent unnecessary scans over RATs as taught by Gupta (Gupta: par. [0058], [0023]).

With respect to claim 10, Youn and Gupta discloses the UE of claim 8. Youn further discloses the UE, wherein the controller is further configured to determine that the information is valid until the UE is powered off, or until the USIM is changed, or until a location of the UE is changed (i.e. UE determines whether the existing traffic can be 
routed through a PDU session belonging to another slice using a UE policy when the PDU session corresponding to the slice that is no longer available is released based on UE entering a location in which a network slice is no longer available in par. [0346]-[0348], [0432]; thus it is inherent that UE determines whether the existing traffic can be routed via a particular path until a location of UE is changed).

With the respect to claim 17, Youn discloses the method of claim 14.  However, Youn does not explicitly disclose the method, wherein the subscription data is a Universal Subscriber Identity Module (USIM) file. 

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for subscription data to include a Universal Subscriber Identity Module (USIM) file in order to improve efficiency of system by allowing a mobile communication device to skip scans of the other RATs supported by the mobile communication device based on subscription information stored, which may save power and time, and thus prevent unnecessary scans over RATs as taught by Gupta (Gupta: par. [0058], [0023]).

With the respect to claim 18, Youn discloses the method of claim 14.  However, Youn does not explicitly disclose the method, wherein the controller is further configured to store the information in a Universal Subscriber Identity Module (USIM) or a memory, in response to the information being obtained from the response message or the configuration update command 

Gupta discloses a method, wherein the controller is further configured to store the information in a Universal Subscriber Identity Module (USIM) or a memory, in response to the information being obtained from the response message (i.e. in response to information being obtained from the response message, storing the information in a Universal Subscriber Identity Module (USIM) in par. [0045], [0046], Fig. 3).  or the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the information in a Universal Subscriber Identity Module (USIM), in response to the information being obtained from the response message in order to improve efficiency of system by allowing a mobile communication device to skip scans of the other RATs supported by the mobile communication device based on subscription information stored, which may save power and time, and thus prevent unnecessary scans over RATs as taught by Gupta (Gupta: par. [0058], [0023]).

With respect to claim 20, Youn and Gupta discloses the method of claim 18. Youn further discloses the method, wherein the controller is further configured to determine that the information is valid until the UE is powered off, or until the USIM is changed, or until a location of the UE is changed (i.e. UE determines whether the existing traffic can be 
routed through a PDU session belonging to another slice using a UE policy when the PDU session corresponding to the slice that is no longer available is released based on UE entering a location in which a network slice is no longer available in par. [0346]-[0348], [0432]; thus it is inherent that UE determines whether the existing traffic can be routed via a particular path until a location of UE is changed).

 Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. 2018/0376384 A1) in view of Gupta et al. (U.S. 2018/0063774 A1) in view of Park et al (U.S. 2019/0053252 A1).

With the respect to claim 9, Youn and Gupta disclose the UE of claim 8. The combination of Youn and Gupta does not disclose the UE, wherein the information is stored permanently or only for a period of time. 

Park discloses a UE, wherein the information is stored permanently or only for a period of time (i.e. a UE, wherein memory may store the calculated and processed information for a predetermined time in par. [0213]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the information permanently or only for a period of time in order to improve reliability of the system, by storing the calculated and processed information for a predetermined time only so it can be replaced by the new calculated and processed information without causing a memory overflow as taught by Park (Park: par. [0213], [0201]).

With the respect to claim 19, Youn and Gupta disclose the method of claim 18. The combination of Youn and Gupta does not disclose the method, wherein the information is stored permanently or only for a period of time. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the information permanently or only for a period of time in order to improve reliability of the system, by storing the calculated and processed information for a predetermined time only so it can be replaced by the new calculated and processed information without causing a memory overflow as taught by Park (Park: par. [0213], [0201]).














Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571 -272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For

have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464